Case 1:19-cv-00715-LO-IDD Document 131 Filed 10/22/19 Page 1 of 2 PageID# 1112



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA


                                      Alexandria Division


   JuuL Labs,Inc.,

                         Plaintiff,


                                                            Civil Action No. l;19-cv-715
                                                            Hon. Liam O'Grady
   Yaser Ahmed,et a!..

                         Defendants.


                                           ORDER


       This matter comes before the Court on the parties' Notice of Agreed Stipulated Dismissal

with Prejudice as to Certain Defendants. Dkt. 127. Pursuant to Federal Rule of Civil Procedure

41(a)(2), the action is hereby DISMISSED WITH PREJUDICE only as to the following

defendants ftirther identified below: Yaser Ahmed, Kevin Sullivan, Russel McGowan,Zhenya

Zhu, Dennis Hammer, Kenneth Buss, Tracy Wisby, Sarah Griffith, Jesse Lazar, and Yan Xiong.
Case 1:19-cv-00715-LO-IDD Document 131 Filed 10/22/19 Page 2 of 2 PageID# 1113
